                                                  TRANSMITTAL OF FINANCIAL REPORTS AND
                                                    CERTIFICATION OF COMPLIANCE WITH
                                           UNITED STATES TRUSTEE OPERATING REQUIREMENTS FOR
                                                   THE PERIOD ENDED: September 30, 2019


         IN RE:
         Debtors                                              CASE NO.:
         FirstEnergy Solutions Corp.                          18-50757
         FirstEnergy Generation, LLC                          18-50762
         FirstEnergy Nuclear Generation, LLC                  18-50760
         FirstEnergy Nuclear Operating Company                18-50761
         FE Aircraft Leasing Corp.                            18-50759
         FirstEnergy Generation Mansfield Unit 1 Corp.        18-50763
         Norton Energy Storage L.L.C.                         18-50764

                                                                                      Chapter 11 Judge:            Alan M. Koschik

         As debtor in possession, I affirm:

         1.   That I have reviewed the financial statements attached hereto, consisting of:

                   X          Operating Statement                                     (Form 2)
                   X          Balance Sheet                                           (Form 3)
                   X          Summary of Operations                                   (Form 4)
                   X          Monthly Cash Statement                                  (Form 5)
                   X          Statement of Compensation                               (Form 6)
                   X          Schedule of In-Force Insurance                          (Form 7)

         and that they have been prepared in accordance with normal and customary accounting
         practices, and fairly and accurately reflect the debtor's financial activity for the period stated;

         2. That the insurance, including workers' compensation and unemployment insurance,
         as described in Section 4 of the Reporting Requirements For Chapter 11 Cases is in effect; and,
         (If not, attach a written explanation)           YES__X____           NO______

         3. That all postpetition taxes as described in Sections 1 and 14 of the Operating
         Instructions and Reporting Requirements For Chapter 11 cases are current.
         (If not, attach a written explanation)           YES__X____             NO______

         4. No professional fees (attorney, accountant, etc.) have been paid without specific
         court authorization.
         (If not, attach a written explanation)           YES__X____            NO______

         5.   All United States Trustee Quarterly fees have been paid and are current.
                                                           YES__X____            NO______

         6. Have you filed your prepetition tax returns.
         (If not, attach a written explanation)               YES__ ____              NO___X___
              Explanation: We have filed all pre-petition tax returns that were due. Certain pre-petition tax returns for the period of January
              1, 2018 through March 31, 2018 will not be due until April 2019 or later.

         I hereby certify, under penalty of perjury, that the information provided above and in the attached documents
         is true and correct.



                   Dated:                        10/30/2019                      Responsible Officer of the Debtor in Possession


                                                                                 CFO, Chief Risk Officer & Corporate Secretary
                                                                                 Title

         This Monthly Operating Report ("MOR") has been prepared solely for the purpose of complying with the monthly reporting
         requirements applicable in the bankruptcy cases and is in a format acceptable to the U.S. Trustee. The financial information
         contained herein is unaudited, limited in scope and as discussed below, not prepared in accordance with accounting principles
         generally accepted in the United States of America ("U.S. GAAP").
         The unaudited consolidated financial statements have been derived from the books and records of the Debtors in these Chapter
         11 cases. The information furnished in this report includes primarily normal recurring adjustments, but not all of the
         adjustments that would typically be made for the quarterly and annual financial statements to be in accordance with U.S.
         GAAP. Furthermore, the monthly financial information contained herein has not been subjected to the same level of
         accounting review and testing that the Debtors apply in the preparation of their quarterly and annual financial information in
         accordance with U.S. GAAP. Accordingly, upon the application of such procedures, the Debtors believe that the financial
         information may be subject to change, and that these changes could be material.
         The amounts currently classified as liabilities subject to compromise may be subject to future change as the Debtors complete
         their analysis of pre and post-petition liabilities.
         The results of operations contained herein are not necessarily indicative of results which may be expected from any other
         period or for the full year and may not necessarily reflect the consolidated results of operations, financial position and
         schedule of receipts and disbursements of the Debtors in the future. The Debtors caution readers not to place undue reliance
         upon the MOR. There can be no assurance that such information is complete and the MOR may be subject to revision.




                                                                                                                                                     FORM 1


18-50757-amk       Doc 3343                   FILED 10/30/19                      ENTERED 10/30/19 22:10:14                                   Page 1 of 29
                                                                                                                                                               OPERATING STATEMENT (P&L)
                                                                                                                                                            Period Ending: September 30, 2019
Case No:                                                        18-50757                                  18-50762                                 18-50760                                18-50759                               18-50763                                  18-50764                                                                     18-50761
                                                                                                                                                                                                                    FirstEnergy Generation Mansfield                                                Consolidated FirstEnergy Solutions         FirstEnergy Nuclear Operating
                                                       FirstEnergy Solutions Corp.              FirstEnergy Generation, LLC          FirstEnergy Nuclear Generation, LLC         FE Aircraft Leasing Corp.                                                       Norton Energy Storage L.L.C.                          (a)
In $US Dollars                                                                                                                                                                                                                 Unit 1 Corp.                                                                      Corp.                                   Company
                                                      Current          Total Since              Current            Total Since           Current            Total Since          Current           Total Since         Current          Total Since               Current           Total Since       Current            Total Since             Current         Total Since
                                                      Month              Filing                 Month                Filing              Month                Filing             Month               Filing             Month               Filing                Month               Filing           Month               Filing                 Month            Filing
Revenue:
    Electric Sales                                $   136,999,064 $        3,416,685,964    $    17,363,188    $     897,186,163     $   43,290,758     $   1,498,761,791    $             -   $            -       $         -       $       93,942,061     $              -   $            -      $   136,999,064 $    3,416,685,964     $            -      $             -
    Other Revenues                                       (358,486)              (117,199)            24,080            3,111,343                -                     -                    -            777,886               -                      -                      -                -             (334,407)         3,772,030              103,947            1,121,754
Total Revenue                                     $   136,640,578 $        3,416,568,765    $    17,387,268    $     900,297,506     $   43,290,758     $   1,498,761,791    $             -   $        777,886     $         -       $       93,942,061     $              -   $            -      $   136,664,658 $    3,420,457,994     $        103,947    $       1,121,754

Operating Expenses:
    Fuel                                                     -                       -           12,789,218          301,363,666              47,198           92,386,174                  -                -                 -               10,548,689                    -                -           12,934,341        404,396,455               50,031            1,305,657
    Purchased Power                                   84,337,386           3,129,121,751          3,115,056           97,106,004                 -                    -                    -                -                 -                      -                      -                -           23,765,605        733,304,849                  -                    -
    Professional & Contractor Services                 8,464,651             237,482,879          6,504,848          125,613,944                   53              27,992                  -                -                 -                      -                      -                -           14,969,552        363,124,815            7,761,196          199,158,911
    Labor and Employee Benefits                        1,172,421              27,353,122          1,797,545          106,809,175          (1,313,425)          (8,751,181)                 -                327               -                      -                      -                -            1,656,541        125,411,443           29,717,434          569,609,598
    General Business and Travel                          487,873               3,074,845             89,070            1,411,341              62,500              317,444                  -             (6,192)              -                      -                      -                -              639,443          4,797,439              507,735           11,355,349
    Dues, Fees, Licenses & Permits                     2,087,885              16,915,925             (2,784)           5,355,016                 -                120,126                  -                -                 -                      -                      -                -            2,085,101         22,391,067            3,217,705           63,634,003
    Lease Rental Costs                                    60,152               1,651,972            156,095            3,758,970              54,470              953,190                  -                -                 -                      -                      -                -              270,717          6,364,132              252,853            4,206,548
    Other Operating Expenses                          (4,561,494)            220,284,732          5,354,656          515,687,296          72,705,004        1,137,298,960                  -              6,192               -              136,823,227                    -                -           78,493,622      1,994,066,877          (41,824,023)        (867,680,930)
    Provision for Depreciation and Amortization          656,975              12,180,275            811,199           27,902,698          12,651,139          220,069,831                  -            403,286               -                1,913,117                    -                -           14,119,313        261,131,115                  -                    -
    General Taxes                                      1,297,060              29,592,090          1,064,555           20,912,975           1,324,332           24,241,884                  -                -              57,277                433,567                    -                -            3,784,757         75,493,860            1,192,600           31,598,658
Total Operating Expenses                              94,002,909           3,677,657,590         31,679,456        1,205,921,086          85,531,271        1,466,664,420                  -            403,613            57,277            149,718,601                    -                -          152,718,992      3,990,482,052              875,530           13,187,794
Operating Margin                                      42,637,669            (261,088,825)       (14,292,189)        (305,623,580)        (42,240,513)          32,097,371                  -            374,274           (57,277)           (55,776,540)                   -                -          (16,054,334)      (570,024,058)            (771,583)         (12,066,041)

Other Income / (Expense)
    Other Income (Expense)                              5,191,082           (756,043,918)        (7,833,959)         (456,936,278)       23,752,807           106,319,113           103,364           (1,482,622)         (30,062)           (168,687,886)                  -                -           59,656,908       (945,796,760)             900,733         (264,073,482)
    Interest Expense                                   (2,204,951)            (2,472,756)        (3,844,838)          (41,160,672)       (7,449,322)          (82,295,964)              -                    -            (34,258)            (76,848,718)                  -                -           (3,930,830)       (34,096,883)             (23,478)            (586,504)
    Capitalized Financing Costs                                39                 13,590                -                 693,907               -                     -                 -                    -                -                     1,740                   -                -                   39            709,236                  -                    -
Other Income and Expenses                               2,986,170           (758,503,084)       (11,678,797)         (497,403,043)       16,303,484            24,023,149           103,364           (1,482,622)         (64,320)           (245,534,865)                  -                -           55,726,117       (979,184,407)             877,254         (264,659,986)
Income Taxes                                          (75,506,615)           (69,174,295)         7,330,484           67,502,588           3,764,588            3,874,013            18,773             439,739               -               23,351,043                    -                -          (63,766,083)        13,411,053             (105,671)          (6,490,287)
Net Income / (Loss)                               $   (29,882,776) $    (1,088,766,204)     $   (18,640,501) $       (735,524,036)   $   (22,172,440) $        59,994,532    $      122,137    $       (668,609)    $    (121,597) $         (277,960,361)   $              -   $            -      $   (24,094,300) $   (1,535,797,412)   $             (0) $      (283,216,310)



Dated: 10/30/2019                             Responsible Officer of the Debtor in Possession

Notes:
(a) Consolidated FirstEnergy Solutions Corp. does not include FirstEnergy Nuclear Operating Company.




                                                                                                                                                                                                                                                                                                                                                                            FORM 2



                                                       18-50757-amk                                       Doc 3343                         FILED 10/30/19                                       ENTERED 10/30/19 22:10:14                                                                         Page 2 of 29
                                                          BALANCE SHEET
                                                 Period Ending: September 30, 2019
Debtor:                                                                        Case Number:
FirstEnergy Solutions Corp.                                                    18-50757
FirstEnergy Generation, LLC                                                    18-50762
FirstEnergy Nuclear Generation, LLC                                            18-50760
FE Aircraft Leasing Corp.                                                      18-50759
FirstEnergy Generation Mansfield Unit 1 Corp.                                  18-50763                 Debtor:                                                Case Number:
Norton Energy Storage L.L.C.                                                   18-50764                 FirstEnergy Nuclear Operating Company                  18-50761

In $US Dollars                                           Current Month (a)         Prior Month (a)                                          Current Month          Prior Month
Current Assets
   Cash & Cash Equivalents                           $       1,048,119,179     $      1,034,629,027                                     $       45,966,554     $      41,602,670
   Accounts Receivable - Trade / Other                         123,089,868              135,851,606                                                    -                     -
   Prepayments & Other                                         274,119,585              273,841,686                                             20,055,572            24,253,979
   Materials and Supplies                                       80,050,190               80,872,407                                                    -                     -
   Other Current Assets                                        166,185,383              117,248,459                                            148,536,711           146,002,573
Total Current Assets                                         1,691,564,205            1,642,443,185                                            214,558,837           211,859,222

Property, Plant and Equipment
  Net Plant, excluding CWIP                                     95,039,202               95,656,116                                                     -                        -
  CWIP                                                          14,771,513               13,021,439                                                     -                        -
Total Property, Plant and Equipment                            109,810,715              108,677,554                                                     -                        -

Other Long-Term Assets
  Nuclear Plant Decommissioning Trusts                       1,961,580,838            1,940,700,321                                                    -                     -
  Accumulated Deferred Income Taxes                          1,970,569,101            2,045,457,796                                             57,733,827            47,119,461
  Other                                                        453,062,101              441,021,357                                            717,749,452           718,586,722
Total Long-Term Assets                                       4,385,212,041            4,427,179,474                                            775,483,280           765,706,183

Total Assets                                         $       6,186,586,961     $      6,178,300,213                                     $      990,042,116     $     977,565,405

Post-Petition Liabilities
Current Liabilities
  Accounts Payable - Trade                           $          25,352,342     $         17,956,980                                     $        7,344,177     $       8,801,106
  Accounts Payable - Other                                      49,826,082               38,251,256                                             15,478,103            19,425,930
  Other Current Liabilities                                    595,004,391              589,931,907                                             87,011,978            77,180,405
Total Post-Petition Current Liabilities                        670,182,815              646,140,143                                            109,834,257           105,407,441

Long-term Liabilities
  Long-term Debt                                                       -                        -                                                      -                     -
  Other Long-Term Liabilities                                  217,425,464              206,468,527                                             13,796,512            12,537,728
Total Post-Petition Long-Term Liabilities                      217,425,464              206,468,527                                             13,796,512            12,537,728

Liabilities Subject to Compromise (LSTC) (b)
   LSTC - Trade (c)                                             26,601,739               26,601,739                                              18,582,087            18,585,673
   LSTC - Other                                              8,918,898,873            8,921,407,891                                           1,176,779,148         1,170,497,667
Total LSTC                                                   8,945,500,612            8,948,009,630                                           1,195,361,235         1,189,083,340

Equity
  Equity                                                     (3,646,521,930)         (3,622,318,087)                                           (328,949,888)         (329,463,103)
Total Equity                                                 (3,646,521,930)         (3,622,318,087)                                           (328,949,888)         (329,463,103)

Total Liabilities and Equity                         $       6,186,586,961     $      6,178,300,213                                     $      990,042,116     $     977,565,405




Dated: 10/30/2019
                                                                                                        Responsible Officer of the Debtor in Possession


Notes
(a) FirstEnergy Solutions Corp. and it's subsidiaries balance sheets are presented on a consolidated basis consistent with their historical SEC reporting methodology.
(b) Liabilities subject to compromise (LSTC) includes amounts for asset retirement obligations, employee related items such as pension or OPEB, deferred sale and
leaseback liability for Bruce Mansfield Unit 1 and tax-related liabilities that are not included in the Debtors' statements and schedules.
(c) The LSTC - Trade balance reflects vouched, prepetition, third party trade payables. Prepetition third party trade accruals of approximately $74.2 million are reflected in
LSTC – Other line item.




                                                                                                                                                                       FORM 3


 18-50757-amk                     Doc 3343                FILED 10/30/19                     ENTERED 10/30/19 22:10:14                                   Page 3 of 29
                                 SUMMARY OF OPERATIONS
                              Period Ended: September 30, 2019
      Debtor:                                                  Case No:
      FirstEnergy Solutions Corp.                              18-50757
      FirstEnergy Generation, LLC                              18-50762
      FirstEnergy Nuclear Generation, LLC                      18-50760
      FirstEnergy Nuclear Operating Company                    18-50761
      FE Aircraft Leasing Corp.                                18-50759
      FirstEnergy Generation Mansfield Unit 1 Corp.            18-50763
      Norton Energy Storage L.L.C.                             18-50764

                                                    Schedule of Postpetition Taxes Payable

                                                                   Beginning            Accrued/            Payments/             Ending
      In $US Dollars                                                Balance             Withheld             Deposits             Balance
      Income Taxes Withheld:
      Federal:                                                                -           $3,698,180           ($3,698,180)               -
      State:                                                                  -            $841,150              ($841,150)               -
      Local:                                                                  -            $274,279              ($274,279)               -

      FICA Withheld:                                                          -           $1,537,448           ($1,537,448)               -

      Employers FICA:                                                         -           $1,521,248           ($1,521,248)               -

      Unemployment Tax:
      Federal:                                                                -                 $787                  ($787)              -
      State:                                                                  -                $5,378               ($5,378)              -

      Sales, Use & Excise Taxes:                                           3,192            $194,556              (207,869)          (10,121)

      Property Taxes:                                                 10,421,220          $1,975,820              $434,118        12,831,158

      Workers' Compensation                                                   -                   2,459              (2,459)              -

      Other:                                                                  -                     -                   -                 -

      TOTALS:                                                         10,424,412      $10,051,305           ($7,654,680)        $12,821,037

                                                   AGING OF ACCOUNTS RECEIVABLE
                                                 AND POSTPETITION ACCOUNTS PAYABLE

      Age in Days                                                      0-30               30-60               Over 60          Total
      Post-Petition Accounts Payable (a)                              32,696,519                    -                   -        $32,696,519

      Accounts Receivable (b)                                         67,821,876            1,818,094                   -        $69,639,971



      Describe events or factors occurring during this reporting period materially affecting operations and
      formulation of a Plan of Reorganization:
      Beside the relief contained in the orders granting the first day motions, the filing of Schedules and Statement of Financial Affairs for
      each of the Debtors, the order extending the Debtors' exclusive periods to file a plan of reorganization and solicit acceptances
      thereto, the order granting the motion to approve the settlement among the Debtors, Non-Debtor affiliates and certain other
      settlement parties, the motion to approve the restructuring support agreement between the Debtors and certain Consenting
      Creditors with attached plan term sheet filed with the Court, the Disclosure Statement for the Fifth Amended Joint Plan of
      Reorganization which was filed with the Court and then approved by the Court at a hearing on May 20, 2019 and the order entered
      by the Court on October 16, 2019 confirming the Debtors’ Eighth Amended Joint Plan of Reorganization, nothing else to report this
      period.



      Dated: 10/30/2019                                        Responsible Officer of the Debtor in Possession


      Notes
      (a) Includes vouched post-petition third-party accounts payable. Balances over 30 days represent vendors with
      payment terms greater than 30 days.
      (b) Does not match accounts receivable reflected in Form 3, as accounts receivable reflected in Form 3 includes
      accounts receivable that has been earned but not billed.


                                                                                                                                                 FORM 4

18-50757-amk         Doc 3343              FILED 10/30/19                   ENTERED 10/30/19 22:10:14                                 Page 4 of 29
                                                       MONTHLY CASH STATEMENT
                                                    Period Ending: September 30, 2019
Debtor:                                         Case No:
FirstEnergy Solutions Corp.                     18-50757
FirstEnergy Generation, LLC                     18-50762
FirstEnergy Nuclear Generation, LLC             18-50760
FirstEnergy Nuclear Operating Company           18-50761
FE Aircraft Leasing Corp.                       18-50759
FirstEnergy Generation Mansfield Unit 1 Corp.   18-50763
Norton Energy Storage L.L.C.                    18-50764


Cash Activity Analysis (Cash Basis Only):              Acct.                  Acct.              Acct.             Acct.             Acct.              Acct.              Acct.
In $US Dollars                                         x5604                  x3176              x8799             x7460             x0085              x8929              x0077
A.   Beginning Balance                             $1,021,207,141         $41,602,101          $7,651,552            $456,349       $11,691,515                     $0                 $0

B.   Receipts                                              146,345,181       124,915,587             12,126                724            18,546                -                  -
     Transfers, net                                        (61,943,546)      (62,181,079)          (237,533)               -                 -                  -                  -
C.   Balance Available                                 1,105,608,776         104,336,609          7,426,145           457,073        11,710,061                 -                  -
D.    Less Disbursements (e)                               (70,849,063)      (58,370,625)                -                 -                  -                 -                  -
E.    ENDING BALANCE                                   1,034,759,713      $45,965,984          $7,426,145           $457,073        $11,710,061                     $0                 $0
                                                        (a)(b)                 (c)                 (d)              (a)               (a)



Account x5604:
   1. Depository Name & Location                JPMorgan Chase Bank, N.A.
   2. Account Number                            x5604

Account x3176:
   1. Depository Name & Location                JPMorgan Chase Bank, N.A.
   2. Account Number                            x3176

Account x8799:
   1. Depository Name & Location                JPMorgan Chase Bank, N.A.
   2. Account Number                            x8799

Account x7460:
   1. Depository Name & Location                JPMorgan Chase Bank, N.A.
   2. Account Number                            x7460

Account x0085:
   1. Depository Name & Location                JPMorgan Chase Bank, N.A.
   2. Account Number                            x0085

Account x8929:
   1. Depository Name & Location                JPMorgan Chase Bank, N.A.
   2. Account Number                            x8929

Account x0077:
   1. Depository Name & Location                JPMorgan Chase Bank, N.A.
   2. Account Number                            x0077

Other monies on hand (specify type and location) i.e., CD's, bonds, etc.):

Not Applicable




                                                Dated: 10/30/2019                           Responsible Officer of the Debtor in Possession


Notes
(a) Balance of these three accounts is reflective of the cash balance in the consolidated balance sheet in Form 3 for the following debtors: FirstEnergy Solutions Corp., FirstEnergy
Generation, LLC, FirstEnergy Nuclear Generation, LLC, FE Aircraft Leasing Corp., FirstEnergy Generation Mansfield Unit 1 Corp., Norton Energy Storage L.L.C. The difference between
the bank account balance and the balance on the balance sheet is driven by various book vs. bank reconciling items.
(b) Balance does not match the bank account statement balance as the bank account statement balance does not include the daily overnight investment sweep amounts ($775.5 million
overnight sweep on September 30, 2019).
(c) Balance is reflective of the cash balance in Form 3 of the balance sheet for FirstEnergy Nuclear Operating Company. The difference between the bank account balance and the balance
on the balance sheet is driven by various book vs. bank reconciling items.
(d) Escrow deposit account reflected as a pre-payment on Form 3 for the balance sheet including the following debtors: FirstEnergy Solutions Corp., FirstEnergy Generation, LLC,
FirstEnergy Nuclear Generation, LLC, FE Aircraft Leasing Corp., FirstEnergy Generation Mansfield Unit 1 Corp., Norton Energy Storage L.L.C.
(e ) Disbursements include payment of $6.1M to DXC




                                                                                                                                                                           FORM 5


     18-50757-amk                  Doc 3343                 FILED 10/30/19                      ENTERED 10/30/19 22:10:14                                   Page 5 of 29
                             MONTHLY STATEMENT OF INSIDER COMPENSATION / PAYMENTS
                                         Period Ending: September 30, 2019

          Debtor:                                              Case No:
          FirstEnergy Solutions Corp.                          18-50757
          FirstEnergy Generation, LLC                          18-50762
          FirstEnergy Nuclear Generation, LLC                  18-50760
          FirstEnergy Nuclear Operating Company                18-50761
          FE Aircraft Leasing Corp.                            18-50759
          FirstEnergy Generation Mansfield Unit 1 Corp.        18-50763
          Norton Energy Storage L.L.C.                         18-50764


Name:     Multiple                                                                            Capacity:                         Shareholder
                                                                                                                  x             Officer
                                                                                                                  x             Director
                                                                                                                  x             Insider

Detailed Description of Duties:                                Eight officers / insiders and four independent directors


In $US Dollars                                                                                        Month of September 2019
Current Compensation Paid:                                                                                $           616,731
Current Benefits Paid:
         Health Insurance                                                                                              10,145
          Life Insurance                                                                                                  393
          Retirement                                                                                                      808
          Company Vehicle                                                                                                 -
          Entertainment                                                                                                   -
          Expense Reimbursement                                                                                        21,293
          Other Benefits                                                                                                  724
          Total Benefits                                                                                  $            33,363
Current Other Payments Paid:
          Rent Paid                                                                                                       -
          Loans                                                                                                           -
          Other (Company paid Umbrella Liability Insurance)                                                               171
          Total Other Payments                                                                            $               171
Total of all payments for the current month:                                                              $           650,265




Dated:                                            10/30/2019
                                                                          Responsible Officer of the Debtor in Possession




                                                                                                                                      FORM 6

 18-50757-amk               Doc 3343           FILED 10/30/19              ENTERED 10/30/19 22:10:14                          Page 6 of 29
                                                     SCHEDULE OF IN-FORCE INSURANCE
                                                                       Period Ending: September 30, 2019

Debtor:                                                                                                        Case No:
FirstEnergy Solutions Corp.                                                                                    18-50757
FirstEnergy Generation, LLC                                                                                    18-50762
FirstEnergy Nuclear Generation, LLC                                                                            18-50760
FirstEnergy Nuclear Operating Company                                                                          18-50761
FE Aircraft Leasing Corp.                                                                                      18-50759
FirstEnergy Generation Mansfield Unit 1 Corp.                                                                  18-50763
Norton Energy Storage L.L.C.                                                                                   18-50764

                                                                                                                                                                                 EXPIRATION
INSURANCE TYPE                                                                                                 CARRIER                                                              DATE
Evidence Of Cover (a)                                                                                          Talbot Underwriting Services (US) Ltd. (Validus)                     10/1/2019
Property Insurance Policy- Policy Of All Risk Property Insurance Including Machinery Breakdown                 Associated Electric & Gas Ins Services Ltd                          12/31/2019
Property Insurance                                                                                             Energy Insurance Mutual Ltd                                         12/31/2019
Property Insurance                                                                                             Energy Insurance Mutual Ltd                                         12/31/2019
Property Insurance Policy- Policy Of All Risk Property Insurance Including Machinery Breakdown                 Freberg Environmental Inc.                                          12/31/2019
Property Insurance Policy- Policy Of All Risk Property Insurance Including Machinery Breakdown                 HDI Global Insurance Company                                        12/31/2019
Property Insurance Policy- Policy Of All Risk Property Insurance Including Machinery Breakdown                 Navigators Management Co. Inc.                                      12/31/2019
Commercial Excess Property Policy                                                                              Princeton Excess & Surplus Lines Insurance Co                       12/31/2019
Xsprop                                                                                                         Zurich American Insurance Company                                   12/31/2019
Nuclear Energy Liability Policy                                                                                American Nuclear Insurers                                           12/31/2019
Nuclear Energy Liability Policy                                                                                American Nuclear Insurers                                           12/31/2019
Nuclear Energy Liability Policy                                                                                American Nuclear Insurers                                           12/31/2019
Nuclear Energy Liability Policy                                                                                American Nuclear Insurers                                           12/31/2019
Nuclear Energy Liability Policy                                                                                American Nuclear Insurers                                           12/31/2019
Nuclear Energy Liability Policy                                                                                American Nuclear Insurers                                           12/31/2019
Nuclear Energy Liability Policy                                                                                American Nuclear Insurers                                           12/31/2019
Nuclear Energy Liability Policy                                                                                American Nuclear Insurers                                           12/31/2019
Nuclear Energy Liability Policy                                                                                American Nuclear Insurers                                           12/31/2019
Nuclear Energy Liability Policy                                                                                American Nuclear Insurers                                           12/31/2019
Nuclear Energy Liability Policy                                                                                American Nuclear Insurers                                           12/31/2019
Nuclear Energy Liability Policy                                                                                American Nuclear Insurers                                           12/31/2019
Nuclear Energy Liability Policy                                                                                American Nuclear Insurers                                           12/31/2019
Nuclear Energy Liability Policy                                                                                American Nuclear Insurers                                           12/31/2019
Nuclear Energy Liability Policy                                                                                American Nuclear Insurers                                           12/31/2019
Terrorism and/or Sabotage and Sabotage Liability                                                               Energy Insurance Services Inc.                                        1/1/2020
Excess Cyber Liability Indemnity Policy                                                                        Associated Electric & Gas Ins Services Ltd                            2/1/2020
Excess Cyber Liability Indemnity Policy                                                                        Energy Insurance Mutual Ltd                                           2/1/2020
Crime Excess Policy                                                                                            Federal Insurance Company                                             4/1/2020
Excess Non-Nuclear Property Insurance Policy                                                                   Neil Specialty Insurance Company                                      4/1/2020
Excess Non-Nuclear Property Insurance Policy                                                                   Neil Specialty Insurance Company                                      4/1/2020
Excess Non-Nuclear Property Insurance Policy                                                                   Neil Specialty Insurance Company                                      4/1/2020
Primary Property And Decontamination Liability Insurance                                                       Nuclear Electric Insurance Limited                                    4/1/2020
Primary Property And Decontamination Liability Insurance                                                       Nuclear Electric Insurance Limited                                    4/1/2020
Primary Property And Decontamination Liability Insurance                                                       Nuclear Electric Insurance Limited                                    4/1/2020
Blanket Excess, Decontamination Liability, Decommissioning Liability and Excess Property Insurance Policy      Nuclear Electric Insurance Limited                                    4/1/2020
Neil I Accidental Outage Insurance Policy                                                                      Nuclear Electric Insurance Limited                                    4/1/2020
Neil I Accidental Outage Insurance Policy                                                                      Nuclear Electric Insurance Limited                                    4/1/2020
Primary Property And Decontamination Liability Insurance                                                       Nuclear Electric Insurance Limited                                    4/1/2020
Neil I Accidental Outage Insurance Policy                                                                      Nuclear Electric Insurance Limited                                    4/1/2020
Commercial Crime Policy                                                                                        Great American Insurance Company                                      4/1/2020
Aviation Insurance Policy                                                                                      Global Aerospace, Inc.                                                6/1/2020
Liability Insurance                                                                                            ACE Bermuda Insurance Ltd. / Aon Bermuda                              7/1/2020
Punitive Damages Insurance                                                                                     Aegis Security Insurance Company/ AEGIS Insurance Services Inc.       7/1/2020
Liability Insurance                                                                                            Allied World Assurance Company Ltd. / Aon Bermuda                     7/1/2020
Excess Liability Insurance Policy                                                                              Arch Ins. Bermuda Ltd. / Aon Bermuda                                  7/1/2020
Excess Workers Compensation                                                                                    Associated Electric & Gas Ins Services Ltd                            7/1/2020
Excess General Liability Indemnity Policy                                                                      Energy Insurance Mutual Ltd                                           7/1/2020
Worldwide Vessel Pollution Policy                                                                              Water Quality Insurance Syndicate                                     7/1/2020
Liability Insurance                                                                                            XL Insurance Bermuda Ltd. / Aon Bermuda                               7/1/2020
Directors and Officers Liability Insurance Policy                                                              Aegis Security Insurance Company/ AEGIS Insurance Services Inc.       9/1/2020
Excess Follow Form Policy                                                                                      Aegis Security Insurance Company/ AEGIS Insurance Services Inc.       9/1/2020
Arch Insurance Company Directors and Officers Liability                                                        Arch Insurance Company                                                9/1/2020
Directors and Officers Liability Policy                                                                        AXIS Insurance Company                                                9/1/2020
Directors and Officers Liability Policy                                                                        Berkshire Hathaway Specialty Insurance Company                        9/1/2020
Directors and Officers Liability Policy                                                                        Continental Insurance Company                                         9/1/2020
Excess Management Liability Insurance                                                                          Endurance American Insurance Company                                  9/1/2020
Excess Directors and Officers Liability Indemnity Policy                                                       Energy Insurance Mutual Ltd                                           9/1/2020
Excess Fiduciary                                                                                               Energy Insurance Mutual Ltd                                           9/1/2020
Directors and Officers Liability Excess Chubb Policy                                                           Federal Insurance Company                                             9/1/2020
Executive Protection Portfolio Policy                                                                          Federal Insurance Company                                             9/1/2020
Directors & Officers Liability Policy                                                                          Illinois National Insurance Company                                   9/1/2020
Excess Edge Policy                                                                                             Illinois National Insurance Company                                   9/1/2020
Directors & Officers Liability Policy                                                                          QBE Insurance Corporation                                             9/1/2020
Directors and Officers Liability Policy                                                                        U.S. Specialty Insurance Company                                      9/1/2020
Excess Insurance Policy                                                                                        XL Specialty Insurance Company                                        9/1/2020
Directors and Officers Liability Policy                                                                        XL Specialty Insurance Company                                        9/1/2020
Directors and Officers Liability Policy                                                                        Zurich American Insurance Company                                     9/1/2020
Crisis Insurance                                                                                               National Union Fire Insurance Company of Pittsburgh, PA               4/1/2021
Commercial Crime Policy                                                                                        Great American Insurance Company                                      4/1/2020




Dated: 10/30/2019                                                                                              Responsible Officer of the Debtor in Possession

Notes
(a) Insurance policy will not be renewed and has been absorbed by Energy Insurance Mutual, Ltd, and will be included in an already listed insurance.




                                                                                                                                                                                      FORM 7


 18-50757-amk                        Doc 3343                 FILED 10/30/19                        ENTERED 10/30/19 22:10:14                                      Page 7 of 29
                                                                                August 31, 2019 through September 30, 2019
                 JPMorgan Chase Bank, N.A.
                 P O Box 182051
                                                                                  Account Number:   xxxxxxxxxxx5604
                 Columbus, OH 43218- 2051
                                                                              CUSTOMER SERVICE INFORMATION

                                                                             If you have any questions about your
                                                                             statement, please contact your
                                                                             Customer Service Professional.
        00023902 DDA 802 211 27419 NNNNNNNNNNN 1 000000000 61 0000


        FIRSTENERGY SOLUTIONS CORP.
        341 WHITE POND DRIVE
        AKRON OH 44320-1119




                                                                                                                                 00239020401000000024
*start*after address message area1




                                     IMPORTANT DISCLOSURES REGARDING SWEEP ACCOUNTS

As an industry leader, JPMorgan Chase Bank, N.A. (the “Bank”) recognizes the importance of healthy and transparent
financial markets. In accordance with requirements of the Federal Deposit Insurance Corporation (“FDIC”), we are
required to remind customers of the following. Please refer to your legal agreement or sweep statement to identify your
sweep service with the Bank. If you have further questions, please contact your banking representative.


End-of-Day Investment Sweeps ( JPMorgan Chase Bank, N.A. London Branch, International Banking Facility
(IBF), and/or Fed Funds Purchased), US Dollar Pooling & Cross Border Sweeps In the event of a failure of the
Bank, funds swept offshore or to the London Branch Deposit Investment Vehicle, IBF Investment Vehicle or the Fed
Funds Investment Vehicle, as reflected on the Bank’s end-of-day ledger balance, would not be considered deposits by
the FDIC, and the beneficial owner of such funds would be treated as an unsecured general creditor of the receivership
estate of the Bank.


Intra-day & End-of-Day Investment Sweep – JPMorgan Money Market Funds
In the event of a failure of the Bank, funds swept to a money market fund, as reflected on the Bank’s end-of-day ledger
balance, would not be considered deposits by the FDIC. However, the FDIC would treat the beneficial owner’s swept
funds in one of two ways: (a) if the failed Bank’s assets were transferred to an acquiring institution, the swept funds
would be returned back into the beneficial owner’s deposit account on the business day following the failure of the Bank;
or (b) if the failed Bank will be dissolved, the beneficial owner would receive a check or other payment from the FDIC to
reacquire the beneficial owner’s allotted interest in the money market fund in accordance with the FDIC’s normal
procedures.


Intra-day Investment Sweep – Third Party Money Market Funds (Invesco, Blackrock, Dreyfus, Federated,
Fidelity, Goldman Sachs, & Morgan Stanley)
In the event of a failure of the Bank, funds swept to a money market fund (whether the sweep actually occurs will
depend on the transaction cut-off time used by the FDIC), as reflected on the Bank’s end-of-day ledger balance, would
not be considered deposits by the FDIC. However, the FDIC would treat the beneficial owner’s swept funds in one of
two ways: (a) if the failed Bank’s assets were transferred to an acquiring institution, the swept funds would be returned
back into the beneficial owner’s deposit account on the business day following the failure of the Bank; or (b) if the failed
Bank will be dissolved, the beneficial owner would receive a check or other payment from the FDIC to reacquire the
beneficial owner’s allotted interest in the money market fund in accordance with the FDIC’s normal procedures. If the
*end*after address message area1




                                                                                                            Page 1 of 8

                     18-50757-amk      Doc 3343   FILED 10/30/19     ENTERED 10/30/19 22:10:14                    Page 8 of 29
                                                                                                                   August 31, 2019 through September 30, 2019
                                                                                                                     Account Number:   xxxxxxxxxxx5604
                 *start*after address message area1




                 funds are not swept, such funds would remain in the deposit account, be treated as deposits, and be insured under the
                 applicable insurance rules and limits of the FDIC.

                 End-of-Day Loan Sweep & Fed Funds Borrowed Sweep
                 In the event of a failure of the Bank, funds swept as part of the Loan Payment Option, or the pay down component of
                 the Loan Borrowing and Payment Option or the payment component of Fed Funds Borrowed, as reflected on the
                 Bank’s end-of-day ledger balance, would not be considered deposits by the FDIC, but such swept funds would reduce
                 the loan balance or Fed Funds Borrowed balance owed by the customer to the receivership estate of the Bank.


                 Physical Cash Concentration (In-Country Sweeps, Cross Currency Sweeps & Just In Time Funding (JIT))
                 In the event of a failure of the Bank, funds transferred as part of a cash concentration product will be considered
                 deposits of the account in which the funds are held, as reflected on the Bank’s end-of-day ledger balance, by the FDIC
                 after completion of all transactions related to the cash concentration product and will be insured by the FDIC under its
                 applicable insurance rules up to applicable limits.


                 Multibank Sweep
                 In the event of a failure of the Bank, (a) funds transferred from the Master Account at JPMorgan as part of the
                 Multibank Sweep Service (whether the transfer actually occurs will depend on the transaction cut-off time used by the
                 FDIC, as reflected on the Bank’s end-of-day ledger balance) would not be considered deposits of the Bank by the FDIC.
                 If the funds are transferred from the Bank, the FDIC would treat the funds as deposits at the Participant Account Bank,
                 subject to applicable insurance (if any) rules and limits of the FDIC. If the funds are not transferred from the Bank, such
                 funds would remain on deposit in the Master Account, be treated as deposits at the Bank, and be insured under the
                 applicable rules and limits of the FDIC. (b) Funds transferred to the Bank from the Participant Account Bank as part of
                 the Multibank Sweep Service will be treated as deposits in the Master Account, as reflected on the Bank’s end-of-day
                 ledger balance, and would be insured under the applicable rules and limits of the FDIC.


                 Multibank Sweep Contra
                 In the event of a failure of the Bank, (a) funds transferred from the Participant Account at the Bank as part of the
                 Multibank Sweep Service (whether the transfer actually occurs will depend on the transaction cut-off time used by the
                 FDIC, as reflected on the Bank’s end-of-day ledger balance) would not be considered deposits of the Bank by the FDIC.
                 If the funds are transferred from the Bank, the FDIC would treat the funds as deposits at the Master Account Bank,
                 subject to applicable insurance (if any) rules and limits of the FDIC. If the funds are not transferred from the Bank, such
                 funds would remain on deposit in the Participant Account, be treated as deposits at the Bank, and be insured under the
                 applicable rules and limits of the FDIC. (b) Funds transferred to the Bank from the Master Account Bank as part of the
                 Service will be treated as deposits in the Participant Account, as reflected on the Bank end-of-day ledger balance, and
                 would be insured under the applicable rules and limits of the FDIC.


                  2019 JPMorgan Chase & Co. All Rights Reserved. JPMorgan Chase Bank, N.A. Member FDIC. All services are subject to applicable laws
                 and regulations and service terms.
                 *end*after address message area1




*start*summary




                                                                           Commercial Checking With Interest
          CHECKING SUMMARY
          Beginning Balance                                                                       $253,738,191.41
          Deposits and Additions                                                     54          15,488,118,466.39
          Electronic Withdrawals                                                      6           - 132,792,608.86
          Other Withdrawals, Fees & Charges                                          20        - 15,349,760,680.37
          Ending Balance                                                             80           $259,303,368.57

          Annual Percentage Yield Earned This Period                                                      1.95%
          Interest Paid This Period                                                                 $403,653.11
          Interest Paid Year-to-Date                                                               $3,899,003.65
*end*summary




                                                                                                                                              Page 2 of 8

                                                      18-50757-amk   Doc 3343   FILED 10/30/19         ENTERED 10/30/19 22:10:14                    Page 9 of 29
                                                                                                  August 31, 2019 through September 30, 2019
                                                                                                    Account Number:   xxxxxxxxxxx5604
*start*deposits and additions




           DEPOSITS AND ADDITIONS

            09/03                  JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                    $767,468,950.03
                                   2461012817Xj
            09/03                  Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                  11,227,829.09
                                   Trn: 1066900246Zm
            09/03                  JPMorgan Mmmf Dividend 100% US Treasury Capital 3163 29921900 Trn:                          1,274,022.28




                                                                                                                                                   10239020402000000064
                                   2461009516Xj
            09/04                  JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                     772,481,163.72
                                   2471000159Xj
            09/04                  Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                   3,833,065.35
                                   Trn: 0891000247Zm
            09/04                  Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                         208,240.67
                                   5014000247Jo
            09/04                  Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                           24,085.78
                                   5012700247Jo
            09/05                  JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                     783,708,992.81
                                   2481000153Xj
            09/05                  Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                   9,285,724.92
                                   Trn: 0880200248Zm
            09/05                  Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                         162,749.52
                                   3935500248Jo
            09/06                  JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                     777,908,662.68
                                   2491000154Xj
            09/06                  Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                   8,980,541.81
                                   Trn: 0839800249Zm
            09/09                  JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                     787,194,387.60
                                   2521000153Xj
            09/09                  Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                  12,660,200.83
                                   Trn: 1140600252Zm
            09/10                  JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                     796,174,929.41
                                   2531000153Xj
            09/10                  Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                   4,032,116.74
                                   Trn: 1185400253Zm
            09/11                  JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                     808,835,130.24
                                   2541000153Xj
            09/11                  Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                   4,702,759.55
                                   Trn: 1107800254Zm
            09/12                  JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                     812,867,246.98
                                   2551000155Xj
            09/12                  Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                   3,756,189.64
                                   Trn: 0916700255Zm
            09/12                  Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                           68,419.22
                                   3048600255Jo
            09/12                  Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                           12,979.70
                                   3049400255Jo
            09/13                  JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                     727,254,408.17
                                   2561000156Xj
            09/13                  Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                   3,048,136.61
                                   Trn: 1071800256Zm
            09/13                  Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                             6,149.56
                                   2648900256Jo
            09/13                  Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                                   96.72
                                   2649900256Jo
            09/16                                                                                                           731,016,844.09
*end*deposits and additions




                                                                                                                             Page 3 of 8

                                18-50757-amk      Doc 3343      FILED 10/30/19         ENTERED 10/30/19 22:10:14                 Page 10 of 29
                                                                                                  August 31, 2019 through September 30, 2019
                                                                                                    Account Number:   xxxxxxxxxxx5604
*start*deposits and additions




                                                                    (continued)
           DEPOSITS AND ADDITIONS

                                   JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:
                                   2591000152Xj
            09/16                  Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                   9,897,139.32
                                   Trn: 1084000259Zm
            09/17                  JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                     734,064,980.70
                                   2601000155Xj
            09/17                  Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                   9,489,239.16
                                   Trn: 1053200260Zm
            09/18                  JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                     743,962,120.02
                                   2611000154Xj
            09/18                  Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                   4,022,921.11
                                   Trn: 1064300261Zm
            09/18                  Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                         632,306.16
                                   6513900261Jo
            09/19                  JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                     753,451,359.18
                                   2621000153Xj
            09/19                  Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                   2,543,885.96
                                   Trn: 0884200262Zm
            09/20                  JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                     745,289,954.84
                                   2631000153Xj
            09/20                  Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                       8,010,410.63
                                   3054000263Jo
            09/20                  Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                   6,776,698.48
                                   Trn: 1065800263Zm
            09/23                  JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                     755,844,251.43
                                   2661000155Xj
            09/23                  Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                  14,404,412.24
                                   US Trn: 1066000266Zm
            09/24                  JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                     756,260,156.20
                                   2671000151Xj
            09/24                  Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                   6,482,362.03
                                   US Trn: 1059800267Zm
            09/25                  JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                     770,664,568.44
                                   2681000148Xj
            09/25                  Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                   3,887,960.40
                                   US Trn: 1092100268Zm
            09/25                  Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- US Trn:                        50,803.86
                                   4840500268Jo
            09/25                  Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- US Trn:                        40,658.44
                                   4840200268Jo
            09/26                  JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                     777,146,930.47
                                   2691000152Xj
            09/26                  Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                   4,304,972.11
                                   US Trn: 0914400269Zm
            09/27                  JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                     767,936,638.36
                                   2701000152Xj
            09/27                  Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                   3,213,663.05
                                   US Trn: 1068000270Zm
            09/27                  Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- US Trn:                          1,071.04
                                   4949600270Jo
            09/30                  JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                     772,241,610.47
                                   2731000151Xj
            09/30                                                                                                              8,899,715.46
*end*deposits and additions




                                                                                                                             Page 4 of 8

                                18-50757-amk      Doc 3343      FILED 10/30/19         ENTERED 10/30/19 22:10:14                 Page 11 of 29
                                                                                                                August 31, 2019 through September 30, 2019
                                                                                                                 Account Number:   xxxxxxxxxxx5604
*start*deposits and additions




                                                                                 (continued)
           DEPOSITS AND ADDITIONS

                                               Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812
                                               US Trn: 1261900273Zm
            09/30                              Interest Payment                                                                                403,653.11
            Total Deposits and Additions                                                                                              $15,488,118,466.39
*end*deposits and additions




                                                                                                                                                               10239020403000000064
    *start*electronic withdrawal




             ELECTRONIC WITHDRAWALS

                 09/04                       Book Transfer Debit A/C: Firstenergy Service Company Akron OH 44308- Trn:                     $10,028,471.45
                                             4830900247Jo
                 09/12                       Book Transfer Debit A/C: Firstenergy Service Company Akron OH 44308- Trn:                      62,181,078.78
                                             2808100255Jo
                 09/12                       Book Transfer Debit A/C: Firstenergy Service Company Akron OH 44308- Trn:                      28,215,918.50
                                             2801300255Jo
                 09/18                       Book Transfer Debit A/C: Firstenergy Service Company Akron OH 44308- Trn:                      12,816,631.61
                                             6365300261Jo
                 09/20                       Book Transfer Debit A/C: Firstenergy Service Company Akron OH 44308- Trn:                       6,360,793.71
                                             2700500263Jo
                 09/25                       Book Transfer Debit A/C: Firstenergy Service Company Akron OH 44308- US Trn:                   13,189,714.81
                                             4396400268Jo
                 Total Electronic Withdrawals                                                                                             $132,792,608.86
    *end*electronic withdrawal



    *start*other withdrawal fees charges




             OTHER WITHDRAWALS, FEES & CHARGES

                 09/03                      JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                    $772,481,163.72
                                            1.0000 Trn: 2461013644Xj
                 09/04                      JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                      783,708,992.81
                                            1.0000 Trn: 2471000673Xj
                 09/05                      JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                      777,908,662.68
                                            1.0000 Trn: 2481000529Xj
                 09/06                      JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                      787,194,387.60
                                            1.0000 Trn: 2491000548Xj
                 09/09                      JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                      796,174,929.41
                                            1.0000 Trn: 2521000557Xj
                 09/10                      JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                      808,835,130.24
                                            1.0000 Trn: 2531000561Xj
                 09/11                      JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                      812,867,246.98
                                            1.0000 Trn: 2541000517Xj
                 09/12                      JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                      727,254,408.17
                                            1.0000 Trn: 2551000572Xj
                 09/13                      JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                      731,016,844.09
                                            1.0000 Trn: 2561000609Xj
                 09/16                      JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                      734,064,980.70
                                            1.0000 Trn: 2591000632Xj
                 09/17                      JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                      743,962,120.02
                                            1.0000 Trn: 2601000565Xj
                 09/18                      JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                      753,451,359.18
                                            1.0000 Trn: 2611000583Xj
                 09/19                      JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                      745,289,954.84
                                            1.0000 Trn: 2621000552Xj
                 09/20                      JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                      755,844,251.43
                                            1.0000 Trn: 2631000616Xj
    *end*other withdrawal fees charges




                                                                                                                                           Page 5 of 8

                                           18-50757-amk        Doc 3343       FILED 10/30/19        ENTERED 10/30/19 22:10:14                  Page 12 of 29
                                                                                                                     August 31, 2019 through September 30, 2019
                                                                                                                      Account Number:   xxxxxxxxxxx5604
  *start*other withdrawal fees charges




                                                                                                              (continued)
           OTHER WITHDRAWALS, FEES & CHARGES

               09/23                                 JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                  756,260,156.20
                                                     1.0000 Trn: 2661000550Xj
               09/24                                 JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                  770,664,568.44
                                                     1.0000 Trn: 2671000537Xj
               09/25                                 JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                  777,146,930.47
                                                     1.0000 Trn: 2681000623Xj
               09/26                                 JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                  767,936,638.36
                                                     1.0000 Trn: 2691000499Xj
               09/27                                 JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                  772,241,610.47
                                                     1.0000 Trn: 2701000560Xj
               09/30                                 JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                  775,456,344.56
                                                     1.0000 Trn: 2731000581Xj
               Total Other Withdrawals, Fees & Charges                                                                                     $15,349,760,680.37
  *end*other withdrawal fees charges




 *start*post overdraft and returned item message2




          Your service charges, fees and earnings credit have been calculated through account analysis.
 *end*post overdraft and returned item message2




    *start*daily ending balance1




                    DAILY ENDING BALANCE

                 09/03                                                 $261,227,829.09                             09/17                        259,489,239.16
                 09/04                                                  244,036,920.35                             09/18                        241,838,595.66
                 09/05                                                  259,285,724.92                             09/19                        252,543,885.96
                 09/06                                                  258,980,541.81                             09/20                        250,415,904.77
                 09/09                                                  262,660,200.83                             09/23                        264,404,412.24
                 09/10                                                  254,032,116.74                             09/24                        256,482,362.03
                 09/11                                                  254,702,759.55                             09/25                        240,789,707.89
                 09/12                                                  253,756,189.64                             09/26                        254,304,972.11
                 09/13                                                  253,048,136.61                             09/27                        253,214,734.09
                 09/16                                                  259,897,139.32                             09/30                        259,303,368.57
    *end*daily ending balance1




*start*interest rate on collected balance2




               INTEREST RATE ON COLLECTED BALANCE

                                                               09/01         TO          09/18   AT        1.99%
                                                               09/19         TO          09/30   AT        1.84%
*end*interest rate on collected balance2




                                                                                                                                                Page 6 of 8

                                                    18-50757-amk       Doc 3343      FILED 10/30/19       ENTERED 10/30/19 22:10:14                 Page 13 of 29
                                                                                                        August 31, 2019 through September 30, 2019
                                                                                                         Account Number:   xxxxxxxxxxx5604

        *start*dda portrait disclosure message area




        IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
        address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
        incorrect or if you need more information about a transfer listed on the statement or receipt.
        For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or
        error appeared. Be prepared to give us the following information:
               • Your name and account number




                                                                                                                                                           10239020404000000064
               • The dollar amount of the suspected error
               • A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
        We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
        accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it
        takes us to complete our investigation.

        IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
        incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error
        appears, you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details,
        see the Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are
        offered by JPMorgan Chase Bank, N.A. Member FDIC


*end*dda portrait disclosure message area
                                                                                                        JPMorgan Chase Bank, N.A. Member FDIC




                                                                                                                                     Page 7 of 8

                                                      18-50757-amk   Doc 3343   FILED 10/30/19   ENTERED 10/30/19 22:10:14               Page 14 of 29
                                                                August 31, 2019 through September 30, 2019
                                                                 Account Number:   xxxxxxxxxxx5604




                           This Page Intentionally Left Blank




                                                                                           Page 8 of 8

18-50757-amk   Doc 3343   FILED 10/30/19         ENTERED 10/30/19 22:10:14                     Page 15 of 29
                                                                                August 31, 2019 through September 30, 2019
                 JPMorgan Chase Bank, N.A.
                 P O Box 182051
                                                                                  Account Number:   xxxxxxxxxxx3176
                 Columbus, OH 43218- 2051
                                                                              CUSTOMER SERVICE INFORMATION

                                                                             If you have any questions about your
                                                                             statement, please contact your
                                                                             Customer Service Professional.
        00000405 DDA 001 211 27419 NNNNNNNNNNN 1 000000000 61 0000


        FIRSTENERGY NUCLEAR OPERATING COMPANY
        76 S MAIN ST
        AKRON OH 44308-1812




                                                                                                                                00004050201000000022
*start*after address message area1




                                     IMPORTANT DISCLOSURES REGARDING SWEEP ACCOUNTS

As an industry leader, JPMorgan Chase Bank, N.A. (the “Bank”) recognizes the importance of healthy and transparent
financial markets. In accordance with requirements of the Federal Deposit Insurance Corporation (“FDIC”), we are
required to remind customers of the following. Please refer to your legal agreement or sweep statement to identify your
sweep service with the Bank. If you have further questions, please contact your banking representative.


End-of-Day Investment Sweeps ( JPMorgan Chase Bank, N.A. London Branch, International Banking Facility
(IBF), and/or Fed Funds Purchased), US Dollar Pooling & Cross Border Sweeps In the event of a failure of the
Bank, funds swept offshore or to the London Branch Deposit Investment Vehicle, IBF Investment Vehicle or the Fed
Funds Investment Vehicle, as reflected on the Bank’s end-of-day ledger balance, would not be considered deposits by
the FDIC, and the beneficial owner of such funds would be treated as an unsecured general creditor of the receivership
estate of the Bank.


Intra-day & End-of-Day Investment Sweep – JPMorgan Money Market Funds
In the event of a failure of the Bank, funds swept to a money market fund, as reflected on the Bank’s end-of-day ledger
balance, would not be considered deposits by the FDIC. However, the FDIC would treat the beneficial owner’s swept
funds in one of two ways: (a) if the failed Bank’s assets were transferred to an acquiring institution, the swept funds
would be returned back into the beneficial owner’s deposit account on the business day following the failure of the Bank;
or (b) if the failed Bank will be dissolved, the beneficial owner would receive a check or other payment from the FDIC to
reacquire the beneficial owner’s allotted interest in the money market fund in accordance with the FDIC’s normal
procedures.


Intra-day Investment Sweep – Third Party Money Market Funds (Invesco, Blackrock, Dreyfus, Federated,
Fidelity, Goldman Sachs, & Morgan Stanley)
In the event of a failure of the Bank, funds swept to a money market fund (whether the sweep actually occurs will
depend on the transaction cut-off time used by the FDIC), as reflected on the Bank’s end-of-day ledger balance, would
not be considered deposits by the FDIC. However, the FDIC would treat the beneficial owner’s swept funds in one of
two ways: (a) if the failed Bank’s assets were transferred to an acquiring institution, the swept funds would be returned
back into the beneficial owner’s deposit account on the business day following the failure of the Bank; or (b) if the failed
Bank will be dissolved, the beneficial owner would receive a check or other payment from the FDIC to reacquire the
beneficial owner’s allotted interest in the money market fund in accordance with the FDIC’s normal procedures. If the
*end*after address message area1




                                                                                                            Page 1 of 4

            18-50757-amk               Doc 3343   FILED 10/30/19     ENTERED 10/30/19 22:10:14                  Page 16 of 29
                                                                                                            August 31, 2019 through September 30, 2019
                                                                                                               Account Number:   xxxxxxxxxxx3176
                 *start*after address message area1




                 funds are not swept, such funds would remain in the deposit account, be treated as deposits, and be insured under the
                 applicable insurance rules and limits of the FDIC.

                 End-of-Day Loan Sweep & Fed Funds Borrowed Sweep
                 In the event of a failure of the Bank, funds swept as part of the Loan Payment Option, or the pay down component of
                 the Loan Borrowing and Payment Option or the payment component of Fed Funds Borrowed, as reflected on the
                 Bank’s end-of-day ledger balance, would not be considered deposits by the FDIC, but such swept funds would reduce
                 the loan balance or Fed Funds Borrowed balance owed by the customer to the receivership estate of the Bank.


                 Physical Cash Concentration (In-Country Sweeps, Cross Currency Sweeps & Just In Time Funding (JIT))
                 In the event of a failure of the Bank, funds transferred as part of a cash concentration product will be considered
                 deposits of the account in which the funds are held, as reflected on the Bank’s end-of-day ledger balance, by the FDIC
                 after completion of all transactions related to the cash concentration product and will be insured by the FDIC under its
                 applicable insurance rules up to applicable limits.


                 Multibank Sweep
                 In the event of a failure of the Bank, (a) funds transferred from the Master Account at JPMorgan as part of the
                 Multibank Sweep Service (whether the transfer actually occurs will depend on the transaction cut-off time used by the
                 FDIC, as reflected on the Bank’s end-of-day ledger balance) would not be considered deposits of the Bank by the FDIC.
                 If the funds are transferred from the Bank, the FDIC would treat the funds as deposits at the Participant Account Bank,
                 subject to applicable insurance (if any) rules and limits of the FDIC. If the funds are not transferred from the Bank, such
                 funds would remain on deposit in the Master Account, be treated as deposits at the Bank, and be insured under the
                 applicable rules and limits of the FDIC. (b) Funds transferred to the Bank from the Participant Account Bank as part of
                 the Multibank Sweep Service will be treated as deposits in the Master Account, as reflected on the Bank’s end-of-day
                 ledger balance, and would be insured under the applicable rules and limits of the FDIC.


                 Multibank Sweep Contra
                 In the event of a failure of the Bank, (a) funds transferred from the Participant Account at the Bank as part of the
                 Multibank Sweep Service (whether the transfer actually occurs will depend on the transaction cut-off time used by the
                 FDIC, as reflected on the Bank’s end-of-day ledger balance) would not be considered deposits of the Bank by the FDIC.
                 If the funds are transferred from the Bank, the FDIC would treat the funds as deposits at the Master Account Bank,
                 subject to applicable insurance (if any) rules and limits of the FDIC. If the funds are not transferred from the Bank, such
                 funds would remain on deposit in the Participant Account, be treated as deposits at the Bank, and be insured under the
                 applicable rules and limits of the FDIC. (b) Funds transferred to the Bank from the Master Account Bank as part of the
                 Service will be treated as deposits in the Participant Account, as reflected on the Bank end-of-day ledger balance, and
                 would be insured under the applicable rules and limits of the FDIC.


                  2019 JPMorgan Chase & Co. All Rights Reserved. JPMorgan Chase Bank, N.A. Member FDIC. All services are subject to applicable laws
                 and regulations and service terms.
                 *end*after address message area1




*start*summary




                                                                     Commercial Checking With Interest
          CHECKING SUMMARY
          Beginning Balance                                                                   $41,602,101.09
          Deposits and Additions                                               10              62,734,507.74
          Electronic Withdrawals                                                5            - 58,370,624.56
          Ending Balance                                                       15             $45,965,984.27

          Annual Percentage Yield Earned This Period                                                1.94%
          Interest Paid This Period                                                            $79,913.89
          Interest Paid Year-to-Date                                                          $763,858.95
*end*summary




                                                                                                                                       Page 2 of 4

                                                18-50757-amk   Doc 3343   FILED 10/30/19        ENTERED 10/30/19 22:10:14                  Page 17 of 29
                                                                                                                           August 31, 2019 through September 30, 2019
                                                                                                                            Account Number:   xxxxxxxxxxx3176
*start*deposits and additions




           DEPOSITS AND ADDITIONS

            09/04                                         Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                           $57,271.66
                                                          5014100247Jo
            09/05                                         Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                             53,546.43
                                                          3934400248Jo
            09/12                                         Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                        62,181,078.78




                                                                                                                                                                          10004050202000000062
                                                          3141900255Jo
            09/12                                         Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                             55,411.37
                                                          3049500255Jo
            09/13                                         Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                           155,563.24
                                                          2650000256Jo
            09/18                                         Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                               6,419.12
                                                          6520300261Jo
            09/20                                         Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                                 742.17
                                                          3054300263Jo
            09/25                                         Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- US Trn:                          79,093.32
                                                          4840600268Jo
            09/27                                         Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- US Trn:                          65,467.76
                                                          4949700270Jo
            09/30                                         Interest Payment                                                                                  79,913.89
            Total Deposits and Additions                                                                                                             $62,734,507.74
*end*deposits and additions


    *start*electronic withdrawal




             ELECTRONIC WITHDRAWALS

                 09/04                                  Book Transfer Debit A/C: Firstenergy Service Company Akron OH 44308- Trn:                     $14,475,424.48
                                                        4819500247Jo
                 09/12                                  Book Transfer Debit A/C: Firstenergy Service Company Akron OH 44308- Trn:                      13,823,761.60
                                                        2815000255Jo
                 09/18                                  Book Transfer Debit A/C: Firstenergy Service Company Akron OH 44308- Trn:                      12,124,263.79
                                                        6354500261Jo
                 09/20                                  Book Transfer Debit A/C: Firstenergy Service Company Akron OH 44308- Trn:                          651,649.13
                                                        2706000263Jo
                 09/25                                  Book Transfer Debit A/C: Firstenergy Service Company Akron OH 44308- US Trn:                   17,295,525.56
                                                        4402200268Jo
                 Total Electronic Withdrawals                                                                                                         $58,370,624.56
    *end*electronic withdrawal



   *start*post overdraft and returned item message2




            Your service charges, fees and earnings credit have been calculated through account analysis.
   *end*post overdraft and returned item message2




     *start*daily ending balance2




                  DAILY ENDING BALANCE

                 09/04                                                                         $27,183,948.27
                 09/05                                                                          27,237,494.70
                 09/12                                                                          75,650,223.25
                 09/13                                                                          75,805,786.49
                 09/18                                                                          63,687,941.82
                 09/20                                                                          63,037,034.86
                 09/25                                                                          45,820,602.62
                 09/27                                                                          45,886,070.38
                 09/30                                                                          45,965,984.27
     *end*daily ending balance2




                                                                                                                                                      Page 3 of 4

                                                      18-50757-amk        Doc 3343       FILED 10/30/19         ENTERED 10/30/19 22:10:14                 Page 18 of 29
                                                                                                            August 31, 2019 through September 30, 2019
                                                                                                             Account Number:   xxxxxxxxxxx3176
*start*interest rate on collected balance2




               INTEREST RATE ON COLLECTED BALANCE

                                                                09/01      TO      09/18   AT       1.99%
*end*interest rate on collected balance2
                                                                09/19      TO      09/30   AT       1.84%
         *start*dda portrait disclosure message area




         IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
         address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
         incorrect or if you need more information about a transfer listed on the statement or receipt.
         For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or
         error appeared. Be prepared to give us the following information:
                • Your name and account number
                • The dollar amount of the suspected error
                • A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
         We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
         accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it
         takes us to complete our investigation.

         IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
         incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error
         appears, you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details,
         see the Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are
         offered by JPMorgan Chase Bank, N.A. Member FDIC


*end*dda portrait disclosure message area
                                                                                                            JPMorgan Chase Bank, N.A. Member FDIC




                                                                                                                                       Page 4 of 4

                                                       18-50757-amk     Doc 3343   FILED 10/30/19   ENTERED 10/30/19 22:10:14              Page 19 of 29
                                                                                                                            August 31, 2019 through September 30, 2019
                                                      JPMorgan Chase Bank, N.A.
                                                      P O Box 182051
                                                                                                                               Account Number:   xxxxxxxxxxx8799
                                                      Columbus, OH 43218- 2051
                                                                                                                          CUSTOMER SERVICE INFORMATION

                                                                                                                          If you have any questions about your
                                                                                                                          statement, please contact your
                                                                                                                          Customer Service Professional.
                                                00000314 DDA 001 211 27419 NNNNNNNNNNN 1 000000000 61 0000


                                                FIRSTENERGY SOLUTIONS CORP.
                                                341 WHITE POND DRIVE
                                                AKRON OH 44320-1119




                                                                                                                                                                           00003140101000000021
  *start*summary




                                                                                      Commercial Checking With Interest
              CHECKING SUMMARY
              Beginning Balance                                                                                   $7,651,551.91
              Deposits and Additions                                                              1                  12,125.53
              Electronic Withdrawals                                                              1                - 237,532.91
              Ending Balance                                                                      2               $7,426,144.53

              Annual Percentage Yield Earned This Period                                                               1.95%
              Interest Paid This Period                                                                           $12,125.53
              Interest Paid Year-to-Date                                                                          $62,584.73
  *end*summary




*start*deposits and additions




           DEPOSITS AND ADDITIONS

            09/30                                            Interest Payment                                                                                 $12,125.53
            Total Deposits and Additions                                                                                                                      $12,125.53
*end*deposits and additions


    *start*electronic withdrawal




             ELECTRONIC WITHDRAWALS

                 09/30                                    Book Transfer Debit A/C: Firstenergy Service Company Akron OH 44308-1812 US                        $237,532.91
                                                          Trn: 3184600273Jo
                 Total Electronic Withdrawals                                                                                                                $237,532.91
    *end*electronic withdrawal



   *start*post overdraft and returned item message2




            Your service charges, fees and earnings credit have been calculated through account analysis.
   *end*post overdraft and returned item message2




     *start*daily ending balance2




                   DAILY ENDING BALANCE

                 09/30                                                                            $7,426,144.53
     *end*daily ending balance2




                                                                                                                                                       Page 1 of 2

                                                      18-50757-amk         Doc 3343     FILED 10/30/19            ENTERED 10/30/19 22:10:14                Page 20 of 29
                                                                                                            August 31, 2019 through September 30, 2019
                                                                                                             Account Number:   xxxxxxxxxxx8799
*start*interest rate on collected balance2




               INTEREST RATE ON COLLECTED BALANCE

                                                                09/01      TO      09/18   AT       1.99%
*end*interest rate on collected balance2
                                                                09/19      TO      09/30   AT       1.84%
         *start*dda portrait disclosure message area




         IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
         address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
         incorrect or if you need more information about a transfer listed on the statement or receipt.
         For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or
         error appeared. Be prepared to give us the following information:
                • Your name and account number
                • The dollar amount of the suspected error
                • A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
         We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
         accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it
         takes us to complete our investigation.

         IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
         incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error
         appears, you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details,
         see the Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are
         offered by JPMorgan Chase Bank, N.A. Member FDIC


*end*dda portrait disclosure message area
                                                                                                            JPMorgan Chase Bank, N.A. Member FDIC




                                                                                                                                       Page 2 of 2

                                                       18-50757-amk     Doc 3343   FILED 10/30/19   ENTERED 10/30/19 22:10:14              Page 21 of 29
                                                                                                                                   August 31, 2019 through September 30, 2019
                                                      JPMorgan Chase Bank, N.A.
                                                      P O Box 182051
                                                                                                                                     Account Number:   xxxxxxxxxxx7460
                                                      Columbus, OH 43218- 2051
                                                                                                                                 CUSTOMER SERVICE INFORMATION

                                                                                                                                 If you have any questions about your
                                                                                                                                 statement, please contact your
                                                                                                                                 Customer Service Professional.
                                                00000313 DDA 001 211 27419 NNNNNNNNNNN 1 000000000 61 0000


                                                FIRSTENERGY SOLUTIONS CORP.
                                                341 WHITE POND DRIVE
                                                AKRON OH 44320-1119




                                                                                                                                                                                      00003130101000000021
  *start*summary




                                                                                         Commercial Checking With Interest
              CHECKING SUMMARY
              Beginning Balance                                                                                          $456,348.64
              Deposits and Additions                                                                  1                       723.90
              Ending Balance                                                                          1                  $457,072.54

              Annual Percentage Yield Earned This Period                                                                    1.95%
              Interest Paid This Period                                                                                   $723.90
              Interest Paid Year-to-Date                                                                                 $8,150.74
  *end*summary




*start*deposits and additions




           DEPOSITS AND ADDITIONS

            09/30                                            Interest Payment                                                                                               $723.90
            Total Deposits and Additions                                                                                                                                    $723.90
*end*deposits and additions


   *start*post overdraft and returned item message2




            Your service charges, fees and earnings credit have been calculated through account analysis.
   *end*post overdraft and returned item message2




     *start*daily ending balance2




                   DAILY ENDING BALANCE

                 09/30                                                                                    $457,072.54
     *end*daily ending balance2




  *start*interest rate on collected balance2




                 INTEREST RATE ON COLLECTED BALANCE

                                                                      09/01        TO         09/18          AT          1.99%
                                                                      09/19        TO         09/30          AT          1.84%
  *end*interest rate on collected balance2




                                                                                                                                                              Page 1 of 2

                                                      18-50757-amk            Doc 3343     FILED 10/30/19               ENTERED 10/30/19 22:10:14                 Page 22 of 29
                                                                                                        August 31, 2019 through September 30, 2019
                                                                                                         Account Number:   xxxxxxxxxxx7460

        *start*dda portrait disclosure message area




        IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
        address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
        incorrect or if you need more information about a transfer listed on the statement or receipt.
        For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or
        error appeared. Be prepared to give us the following information:
               • Your name and account number
               • The dollar amount of the suspected error
               • A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
        We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
        accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it
        takes us to complete our investigation.

        IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
        incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error
        appears, you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details,
        see the Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are
        offered by JPMorgan Chase Bank, N.A. Member FDIC


*end*dda portrait disclosure message area
                                                                                                        JPMorgan Chase Bank, N.A. Member FDIC




                                                                                                                                     Page 2 of 2

                                                      18-50757-amk   Doc 3343   FILED 10/30/19   ENTERED 10/30/19 22:10:14               Page 23 of 29
                                                                                                                                August 31, 2019 through September 30, 2019
                                                      JPMorgan Chase Bank, N.A.
                                                      P O Box 182051
                                                                                                                                  Account Number:   xxxxxxxxxxx0085
                                                      Columbus, OH 43218- 2051
                                                                                                                              CUSTOMER SERVICE INFORMATION

                                                                                                                              If you have any questions about your
                                                                                                                              statement, please contact your
                                                                                                                              Customer Service Professional.
                                                00000186 DDA 001 211 27419 NNNNNNNNNNN 1 000000000 61 0000


                                                FIRSTENERGY SOLUTIONS CORP.
                                                FIRSTENERGY SOLUTIONS CORP
                                                341 WHITE POND DRIVE
                                                AKRON OH 44320-1119




                                                                                                                                                                               00001860101000000021
  *start*summary




                                                                                         Commercial Checking With Interest
              CHECKING SUMMARY
              Beginning Balance                                                                                   $11,691,514.50
              Deposits and Additions                                                                  1                 18,546.02
              Ending Balance                                                                          1           $11,710,060.52

              Annual Percentage Yield Earned This Period                                                                  1.95%
              Interest Paid This Period                                                                              $18,546.02
              Interest Paid Year-to-Date                                                                            $179,547.33
  *end*summary




*start*deposits and additions




           DEPOSITS AND ADDITIONS

            09/30                                            Interest Payment                                                                                     $18,546.02
            Total Deposits and Additions                                                                                                                          $18,546.02
*end*deposits and additions


   *start*post overdraft and returned item message2




            Your service charges, fees and earnings credit have been calculated through account analysis.
   *end*post overdraft and returned item message2




     *start*daily ending balance2




                   DAILY ENDING BALANCE

                 09/30                                                                             $11,710,060.52
     *end*daily ending balance2




  *start*interest rate on collected balance2




                 INTEREST RATE ON COLLECTED BALANCE

                                                                      09/01        TO         09/18       AT          1.99%
                                                                      09/19        TO         09/30       AT          1.84%
  *end*interest rate on collected balance2




                                                                                                                                                           Page 1 of 2

                                                      18-50757-amk            Doc 3343     FILED 10/30/19           ENTERED 10/30/19 22:10:14                  Page 24 of 29
                                                                                                        August 31, 2019 through September 30, 2019
                                                                                                         Account Number:   xxxxxxxxxxx0085

        *start*dda portrait disclosure message area




        IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
        address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
        incorrect or if you need more information about a transfer listed on the statement or receipt.
        For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or
        error appeared. Be prepared to give us the following information:
               • Your name and account number
               • The dollar amount of the suspected error
               • A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
        We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
        accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it
        takes us to complete our investigation.

        IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
        incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error
        appears, you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details,
        see the Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are
        offered by JPMorgan Chase Bank, N.A. Member FDIC


*end*dda portrait disclosure message area
                                                                                                        JPMorgan Chase Bank, N.A. Member FDIC




                                                                                                                                     Page 2 of 2

                                                      18-50757-amk   Doc 3343   FILED 10/30/19   ENTERED 10/30/19 22:10:14               Page 25 of 29
                                                                                     August 31, 2019 through September 30, 2019
     JPMorgan Chase Bank, N.A.
                                                                                       Account Number: xxxxxxxxxxx8929
     P O Box 182051
     Columbus, OH 43218- 2051
                                                                                       Customer Service Information

                                                                                   If you have any questions about your
                                                                                   statement, please contact your
     00000627 WBS 001 211 27419 NNNNNNNNNNN   1 000000000 C1 0000
                                                                                   Customer Service Professional.
     FIRSTENERGY NUCLEAR GENERATION, LLC
     FIRSTENERGY NUCLEAR GENERATION, LLC
     76 S. MAIN ST
     AKRON OH 44308-1812




                                                                                                                                            00006270101000000021
Commercial Checking With Interest
Summary
                                                                    Number                 Market Value/Amount                 Shares


Opening Ledger Balance                                                                                 $0.00

Deposits and Credits                                                    0                              $0.00
Withdrawals and Debits                                                  0                              $0.00
Checks Paid                                                             0                              $0.00

Ending Ledger Balance                                                                                  $0.00

Interest Rate(s):           09/01 to 09/18 at 1.99%

                            09/19 to 09/30 at 1.84%


                Your service charges, fees and earnings credit have been calculated through account analysis.




Please examine this statement of account at once. By continuing to use the account, you agree that: (1) the account is subject to
the Bank's deposit account agreement, and (2) the Bank has no responsibility for any error in or improper charge to the account
(including any unauthorized or altered check) unless you notify us in writing of this error or charge within sixty days of the mailing or
availability of the first statement on which the error or charge appears.
                                                                                                                 Page 1 of 2

     18-50757-amk            Doc 3343         FILED 10/30/19                 ENTERED 10/30/19 22:10:14                Page 26 of 29
                           This Page Intentionally Left Blank




                                                                             Page 2 of 2


18-50757-amk   Doc 3343   FILED 10/30/19         ENTERED 10/30/19 22:10:14       Page 27 of 29
                                                                                                                             August 31, 2019 through September 30, 2019
                                                    JPMorgan Chase Bank, N.A.
                                                    P O Box 182051
                                                                                                                              Account Number:   xxxxxxxxxxx0077
                                                    Columbus, OH 43218- 2051
                                                                                                                           CUSTOMER SERVICE INFORMATION

                                                                                                                           If you have any questions about your
                                                                                                                           statement, please contact your
                                                                                                                           Customer Service Professional.
                                              00000185 DDA 001 211 27419 NNNNNNNNNNN 1 000000000 61 0000


                                              FIRSTENERGY SOLUTIONS CORP.
                                              FIRSTENERGY SOLUTIONS CORP
                                              341 WHITE POND DRIVE
                                              AKRON OH 44320-1119




                                                                                                                                                                            00001850101000000021
*start*summary




                                                                                       Commercial Checking With Interest
            CHECKING SUMMARY
            Beginning Balance                                                                                              $0.00
            Ending Balance                                                                          0                      $0.00


*end*summary
            Annual Percentage Yield Earned This Period                                                                0.00%
 *start*post overdraft and returned item message2




          Your service charges, fees and earnings credit have been calculated through account analysis.
 *end*post overdraft and returned item message2




*start*interest rate on collected balance2




               INTEREST RATE ON COLLECTED BALANCE

                                                                    09/01        TO         09/18       AT         1.99%
                                                                    09/19        TO         09/30       AT         1.84%
*end*interest rate on collected balance2




                                                                                                                                                        Page 1 of 2

                                                    18-50757-amk            Doc 3343     FILED 10/30/19         ENTERED 10/30/19 22:10:14                   Page 28 of 29
                                                                                                        August 31, 2019 through September 30, 2019
                                                                                                         Account Number:   xxxxxxxxxxx0077

        *start*dda portrait disclosure message area




        IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
        address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
        incorrect or if you need more information about a transfer listed on the statement or receipt.
        For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or
        error appeared. Be prepared to give us the following information:
               • Your name and account number
               • The dollar amount of the suspected error
               • A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
        We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
        accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it
        takes us to complete our investigation.

        IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
        incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error
        appears, you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details,
        see the Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are
        offered by JPMorgan Chase Bank, N.A. Member FDIC


*end*dda portrait disclosure message area
                                                                                                        JPMorgan Chase Bank, N.A. Member FDIC




                                                                                                                                     Page 2 of 2

                                                      18-50757-amk   Doc 3343   FILED 10/30/19   ENTERED 10/30/19 22:10:14               Page 29 of 29
